Case: 21-60373     Document: 00516272410         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2022
                                  No. 21-60373
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Darwin Alexis Elvir-Robledo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 919 025


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Darwin Alexis Elvir-Robledo, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   upholding the Immigration Judge’s (IJ’s) denial of his application for asylum
   and withholding of removal. He challenges the IJ’s conclusion that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60373     Document: 00516272410           Page: 2   Date Filed: 04/07/2022




                                    No. 21-60373


   asylum application was untimely, as well as the BIA’s conclusions that he had
   shown neither a nexus between his asserted particular social group (PSG) and
   the harm feared nor an objectively reasonable fear of future persecution.
          This court reviews the BIA’s decision and considers the IJ’s decision
   only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).   Factual findings, including the denial of asylum and
   withholding, are reviewed under the substantial evidence standard. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Because the BIA issued no
   opinion concerning the timeliness of his asylum application, this issue is not
   before this court, and we decline to consider his argument concerning it. See
   Singh, 880 F.3d at 224.
          To be eligible for asylum, an applicant must prove that he is unwilling
   or unable to return to his home country “because of persecution or a well-
   founded fear of persecution on account of” a protected ground, including
   membership in a PSG. Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013)
   (internal citation and quotation marks omitted); Majd v. Gonzales, 446 F.3d
   590, 595 (5th Cir. 2006). One who seeks asylum and withholding based on a
   fear of future persecution must show that his subjective fear is objectively
   reasonable. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001).
   Elvir-Robledo has not shown that substantial evidence compels a conclusion
   contrary to that of the BIA on the issue whether he had not shown an
   objectively reasonable fear of future persecution because relocation within
   Honduras was reasonable. 8 C.F.R. § 208.13(b)(2)(ii); Munoz-Granados v.
   Barr, 958 F.3d 402, 407 (5th Cir. 2020). Because this issue is dispositive of
   his asylum and withholding claims, we need not consider his nexus argument.
   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976). The petition for review is
   DENIED.




                                         2